 

 

 

POTLATCHDELTIC CORPORATION

MANAGEMENT DEFERRED COMPENSATION PLAN

 

 

Effective June 1, 2008

Amended and Restated as of January 1, 2019

 

 

143042479.2

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

1.

ESTABLISHMENT AND PURPOSE1

 

2.

DEFINITIONS2

 

3.

ELIGIBILITY TO MAKE DEFERRALS4

 

4.

PARTICIPATION4

 

5.

DEFERRAL ELECTIONS5

 

6.

ESTABLISHMENT OF DEFERRED ACCOUNTS6

 

7.

TREATMENT OF DEFERRED COMPENSATION ACCOUNT AND STOCK UNITS DURING DEFERRAL
PERIOD6

 

8.

FORM AND TIME OF PAYMENT OF DEFERRED COMPENSATION ACCOUNT7

 

9.

EFFECT OF DEATH OF PARTICIPANT9

 

10.

CLAIMS AND REVIEW PROCEDURE9

 

11.

PARTICIPANT’S RIGHTS UNSECURED9

 

12.

STATEMENT OF DEFERRED COMPENSATION ACCOUNT9

 

13.

NONASSIGNABILITY OF INTERESTS10

 

14.

ADMINISTRATION OF THE PLAN10

 

15.

AMENDMENT OR TERMINATION OF THE PLAN10

 

16.

TAX WITHHOLDING11

 

17.

NO EMPLOYMENT RIGHTS11

 

18.

SUCCESSORS AND ASSIGNS11

 

19.

CHOICE OF LAW AND VENUE11

 

 

ATTACHMENT A - CLAIMS AND REVIEW PROCEDURE FOR THE

POTLATCHDELTIC MANAGEMENT DEFERRED COMPENSATION PLAN

12

 

 



143042479.2

‑ i ‑

 

 

--------------------------------------------------------------------------------

 

POTLATCHDELTIC CORPORATION
MANAGEMENT DEFERRED COMPENSATION PLAN

Effective June 1, 2008

Amended and Restated as of January 1, 2019

1.

ESTABLISHMENT AND PURPOSE

(a)The Potlatch Corporation Management Deferred Compensation Plan was adopted on
May 16, 2008, by the Board of Directors of PotlatchDeltic Corporation (formerly
Potlatch Corporation) to provide an opportunity for senior management who have
made the maximum elective contributions permitted under the 401(k) Plan to elect
to defer additional compensation and to invest and accumulate such compensation
on a tax‑deferred basis.  The Plan was restated effective May 1, 2009, and it
was most recently restated effective February 14, 2014.  This amendment and
restatement incorporates additional changes to the Plan since the 2014
restatement and reflects the Company’s name change to PotlatchDeltic
Corporation.  Such changes are effective January 1, 2019, except as stated
otherwise.

(b)This Plan is also intended to provide for deferral of awards under the MPAP
II for the 2008 performance period and under the AIP beginning with the 2009
performance period.

(c)Effective as of October 1, 2008, this Plan also provides for the
administration of deferrals previously made under the MPAP II.  For avoidance of
doubt, deferrals made under the PotlatchDeltic Corporation Management
Performance Award Plan, which are not subject to Section 409A, continue to be
subject to the rules of that plan and the administrative rules and regulations
applicable thereto.

(d)The provisions of this Plan for elections to defer base salary are effective
for base salary earned on or after January 1, 2009.

(e)The Plan is intended to constitute a deferred compensation plan for the
benefit of a select group of management or highly compensated employees of the
Company, and, as such, to be exempt from all of the provisions of Parts 2, 3,
and 4 of Title I of ERISA.  The Company intends that the existence of a trust,
if any, will not alter the characterization of the Plan as “unfunded” for
purposes of ERISA, and will not be construed to provide income to the
Participants under the Plan prior to actual payment of the vested accrued
benefits hereunder.

(f)The Plan is intended to comply with the requirements of Section
409A.  Notwithstanding any other provision of the Plan to the contrary, the Plan
shall be interpreted, operated, and administered in a manner consistent with
such intentions.  Notwithstanding any other provision of the Plan to the
contrary, the Committee, to the extent it deems necessary or advisable in its
sole discretion, reserves the right, but shall not be required, to unilaterally
amend or modify the Plan so that any payment qualifies for exemption from or
complies with Section 409A; provided, however, that the Committee makes no
representations that payments under the Plan shall be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
payments under the Plan.

143042479.2

‑ 1 ‑

 

 

--------------------------------------------------------------------------------

 

2.

DEFINITIONS

(a)“401(k) Plan” means the PotlatchDeltic Salaried 401(k) Plan, as amended.

(b)“Affiliate” means any other entity which would be treated as a single
employer with the Company under Section 414(b) or (c) of the Code, provided that
in applying such Sections and in accordance with the rules of Treasury
Regulations Section 1.409A‑1(h)(3), the language “at least 50 percent” shall be
used instead of “at least 80 percent.”

(c)“AIP” means the PotlatchDeltic Corporation Annual Incentive Plan and any
successor plan thereto.

(d)“Beneficiary” means the person or persons who become entitled to receive
payment of the Participant’s Deferred Compensation Account as a result of the
death of the Participant.  A Participant may designate a beneficiary under the
Plan in a form provided by the Committee.

(e)“Benefits Committee” means the PotlatchDeltic Corporation Benefits Committee
and any successor committee thereto.

(f)“Board” and “Board of Directors” means the board of directors of the Company.

(g)“Code” means the Internal Revenue Code of 1986, as amended.

(h)“Committee” means the Executive Compensation and Personnel Policies Committee
of the Board.

(i)“Company” means PotlatchDeltic Corporation, a Delaware corporation.

(j)“Compensation” means the amount of compensation due by the Company to an
Employee for his or her services as an Employee as either (i) annual base salary
or (ii) an award under the MPAP II or AIP.

(k)“Deferred Compensation Account” means the bookkeeping account established
pursuant to Section 6 on behalf of each Employee who elects to participate in
the Plan.  Within a Participant’s Deferred Compensation Account, a Directed
Investment Account, Stock Unit Account, and appropriate sub‑accounts shall be
maintained as are necessary for the proper administration of a Participant’s
Deferred Compensation Account.  An Employee who has made a deferral under the
MPAP II shall be deemed to have elected to participate in this Plan.

(l)“Disabled” means an Employee’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.

(m)“Dividend Equivalent” means an amount equal to the cash distribution paid on
an outstanding share of the Company’s common stock.  Dividend Equivalents shall
be credited with respect to Stock Units as if each Stock Unit were an
outstanding share of the Company’s common

143042479.2

‑ 2 ‑

 

 

--------------------------------------------------------------------------------

 

stock, except that Dividend Equivalents shall also be credited with respect to
fractional Stock Units.

(n)“Employee” means a full‑time salaried employee of the Company or any
subsidiary thereof.

(o)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(p)“MPAP II” means the PotlatchDeltic Corporation Management Performance Award
Plan II, as amended.

(q)“Participant” means an Employee who has deferred Compensation credited to a
Deferred Compensation Account under the Plan.

(r)“Performance‑Based Compensation” means compensation, the amount of which, or
the entitlement to which, is contingent on the satisfaction of pre‑established
organizational or individual performance criteria relating to a performance
period of at least twelve (12) consecutive months.  Organizational or individual
performance criteria are considered pre‑established if established in writing by
not later than ninety (90) days after the commencement of the period of service
to which the criteria relates, provided that the outcome is substantially
uncertain at the time the criteria are established.  Performance‑Based
Compensation does not include any amount or portion of any amount that will be
paid either regardless of performance, or based upon a level of performance that
is substantially certain to be met at the time the criteria is
established.  Compensation may be Performance‑Based Compensation where the
amount will be paid regardless of satisfaction of the performance criteria due
to the Employee’s death, disability, or a Change in Control Event (as defined in
Treasury Regulation § 1.409A‑3(i)(5)), provided that a payment made under such
circumstances without regard to the satisfaction of the performance criteria
will not constitute performance‑based compensation.  For this purpose, a
disability refers to any medically determinable physical or mental impairment
resulting in the Employee’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months.  Performance‑Based Compensation may include
payments based upon subjective performance criteria, provided that:  (i) the
subjective performance criteria are bona fide and relate to the performance of
the Employee, a group of service providers that includes the Employee, or a
business unit for which the Employee provides services (which may include the
entire organization); and (ii) the determination that any subjective performance
criteria have been met is not made by the Employee or a family member of the
Employee (as defined in Code § 267(c)(4) applied as if the family of an
individual includes the spouse of any member of the family), or a person under
the effective control of the Employee or such a family member, and no amount of
the compensation of the person making such determination is effectively
controlled in whole or in part by the Employee or such a family member.

(s)“Plan” means the PotlatchDeltic Corporation Management Deferred Compensation
Plan.

143042479.2

‑ 3 ‑

 

 

--------------------------------------------------------------------------------

 

(t)“Plan Year” means the 12‑month period beginning January 1 and ending
December 31.

(u)“Section 409A” means Section 409A of the Code, including regulations and
guidance promulgated thereunder.

(v)“Separation from Service” means termination of an Employee’s service as an
Employee consistent with the requirements of Section 409A.  For purposes of the
Plan, “Separation from Service” generally means termination of an Employee’s
employment as a common‑law employee of the Company and each Affiliate.

(w)“Stock Units” means the deferred portion of Compensation which is converted
into a unit denominated in shares of the Company’s common stock.

(x)“Value” means the closing price of the Company’s common stock as reported in
the New York Stock Exchange, Inc. composite transactions reports for the
relevant date.

(y)“Variable Fractions Method” is a distribution method for amounts payable in
installments.  The amount of the first installment is determined by dividing the
Participant’s account balance by the total number of installments due.  Each
subsequent annual installment is equal to the Participant’s account balance as
adjusted for earnings or losses since the last distribution date divided by a
denominator equal to the total number of installments due minus the number of
installments previously paid.

(z)“Year” shall mean the calendar year.

3.

ELIGIBILITY TO MAKE DEFERRALS

(a)Each Employee who is in a position that is eligible for awards under the
PotlatchDeltic Corporation 2019 Long‑Term Incentive Plan (an “Eligible
Employee”) shall be eligible to elect to defer base salary under the Plan.

(b)Each Eligible Employee who is eligible to receive an award under the AIP
(other than an award under an AIP Special Awards Fund) shall be eligible to
defer such award under the Plan; provided that an Employee who is required to
defer his or her award shall automatically become a Participant in this Plan.

4.

PARTICIPATION

(a)Each Employee who is eligible to participate in the Plan pursuant to
Section 3 above shall, prior to the beginning of each Year and in accordance
with the applicable deadline established by the Committee, have the option to
make an irrevocable election to defer a percentage of his or her Compensation
earned during the following Year before the beginning of each such
Year.  Compensation paid after December 31 of a Plan Year for services performed
by the Employee during the final payroll period of the calendar year and which
payroll period includes the last day of such calendar year shall be treated as
earned for services performed in the year paid.

143042479.2

‑ 4 ‑

 

 

--------------------------------------------------------------------------------

 

(b)Notwithstanding the foregoing, an Employee may make an irrevocable election
to participate during a Year with respect to Compensation earned during that
Year and subsequent to the filing of such election, provided such election is
made within thirty (30) days of the Employee’s initial eligibility to
participate in this Plan and any other nonqualified deferred compensation plans
treated as a single plan with this Plan under Section 409A.  Any such initial
election shall apply only to Compensation earned for services performed after
the date of the election.  If compensation is due for services performed over a
period of time which includes the period both before and the period after the
date of the election, the election will apply to an amount equal to the total
amount of the compensation paid for such performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period.

(c)Notwithstanding the preceding rules, a deferral election for an award of
Compensation under the AIP, which constitutes Performance‑Based Compensation,
may be made no later than six (6) months before the end of such performance
period.  This special election rule is available only if (i) the Employee
performs services for the Company or its Affiliate continuously from the later
of the beginning of the performance period or the date the performance criteria
are established through the date an election is made with respect to such
payment, (ii) the election is made before the amount of the Performance‑Based
Compensation to be received becomes reasonably ascertainable or, if the
Performance‑Based Compensation is a specified or calculable amount, when the
amount is substantially certain to be paid, and (iii) the performance period is
at least twelve (12) months in duration.

(d)The Committee may also adopt such additional or alternative election rules
provided that such rules comply with the rules of Section 409A.

5.

DEFERRAL ELECTIONS

(a)An Employee who elects to participate in the Plan with respect to annual base
salary or an award under the AIP for a Year shall file a deferral election with
respect to each type of Compensation on such form as the Committee shall
prescribe, which shall indicate:

(i)The amount or percentage of each type of Compensation that such Employee
elects to defer pursuant to the terms of the Plan.  The percentage must be in
increments of ten percent (10%) and may not exceed fifty percent (50%) in the
case of annual base salary.  An election to voluntarily defer an award under the
AIP must be in increments of ten percent (10%) and shall be for not less than
fifty percent (50%) of such award.  Notwithstanding the foregoing, an election
to defer Compensation may not reduce the Employee’s remaining compensation below
the amount necessary to satisfy applicable employment tax withholding, income
tax withholding, and benefit plan withholding.  This election shall be
irrevocable with respect to each type of Compensation for that Year to which it
applies after the applicable deadline for making such election as provided in
Section 4 for that Year.

(ii)The percentage of the Compensation deferred pursuant to the election that is
to be converted into Stock Units or deemed invested in any other investment
account available under Section 7.

143042479.2

‑ 5 ‑

 

 

--------------------------------------------------------------------------------

 

(b)An Employee who elects to participate in the Plan shall have only one form of
payment election in effect for all amounts deferred under the Plan.  Subject to
Section 5(c), at the time of an Employee’s initial election to defer base salary
or an award under the AIP, the Employee shall file an election and shall
indicate whether the deferred Compensation shall be paid in a lump sum or paid
in annual installments over a period of fifteen (15) or fewer years.  For
purposes of the Plan, installment payments shall be treated as a single
distribution for purposes of Section 409A.  Deferred Compensation shall be
distributed in a single lump sum payment unless the Employee elects otherwise.

(c)An Employee’s election as to the time and form of payment of deferred
Compensation shall be irrevocable and binding on all deferred Compensation under
the Plan.  For avoidance of doubt it is intended that a Participant shall have
only one method of payment in effect.

(d)For purposes of determining the payment election in effect for a Participant
with existing deferrals under this Plan prior to May 1, 2009 or under the MPAP
II, the payment election in effect as of April 30, 2009 shall remain in effect
for all existing and future deferrals under the Plan.

6.

ESTABLISHMENT OF DEFERRED ACCOUNTS

(a)For each Employee who has deferred compensation under the AIP or who has
elected to defer base salary, the Company shall establish a Deferred
Compensation Account to which shall be credited an amount equal to that portion
of the Compensation which would have been payable currently to the Employee but
for the terms of the deferral election.

(b)Any amount of base salary or AIP award that is deferred under this Plan and
with respect to which the Employee has elected to allocate to Stock Units shall
be converted into full and fractional Stock Units and transferred to a Stock
Unit Account on the date such Compensation otherwise would have been paid (or if
such date is not a trading day, on the next trading day following such date) by
dividing the amount of such Compensation by the value of the Company’s common
stock on such crediting date.

(c)Amounts credited to a Participant’s Deferred Compensation Account shall be
fully vested at all times.

7.

TREATMENT OF DEFERRED COMPENSATION ACCOUNT AND STOCK UNITS DURING DEFERRAL
PERIOD

(a)Directed Investment Account.  The balance of each Participant’s Directed
Investment Account shall be adjusted, for earnings and losses commencing with
the date as of which any amount is credited to the Directed Investment
Account.  Such earnings or losses during the deferral period for amounts
credited to a Participant’s Directed Investment Account shall be computed by
reference to the rate of return on one or more of the investment alternatives
that are available under the 401(k) Plan and which are designated by the
Committee as available under this Plan.  Each participating Employee may select
(in ten percent (10%) increments) which investment alternative(s) will be used
for this purpose with respect to his or her deferred Compensation, and the
alternative(s) selected need not be the same as the Employee has selected under
the 401(k)

143042479.2

‑ 6 ‑

 

 

--------------------------------------------------------------------------------

 

Plan, but any such selection will apply only prospectively.  The Committee shall
determine how frequently such selections may be changed.

(b)Stock Unit Account.  Amounts deemed invested in the Stock Unit Account may
not be transferred to any other investment and must remain in the Stock Unit
Account until distributed to the Participant.  On each dividend payment date,
Dividend Equivalents shall be credited to each full and fractional Stock Unit to
the extent such Stock Unit was in the Participant’s Stock Unit Account on the
dividend record date immediately preceding the applicable dividend payment date.
As of the dividend payment date, the value of such Dividend Equivalents shall be
credited to the Participant’s Directed Investment Account, subject to the
Participant’s ability to subsequently change such investment in accordance with
Section 7(a).

(c)Effect of Certain Transactions.  In the event that there occurs a dividend or
other distribution of shares of the Company’s common stock (“Shares”), a
dividend in the form of cash or other property that materially affects the fair
market value of the Shares, a stock split, a reverse stock split, a split‑up, a
split‑off, a spin‑off, a combination or subdivision of Shares or other
securities of the Company, an exchange of Shares for other securities of the
Company, or a similar transaction or event that materially affects the fair
market value of the Shares, the Committee, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, shall make appropriate adjustments in the number of each
Participant’s Stock Units determined as of the date of such occurrence.

8.

FORM AND TIME OF PAYMENT OF DEFERRED COMPENSATION ACCOUNT

Subject to Section 8(b), payment of a Participant’s Deferred Compensation
Account shall commence on, or within the thirty (30)‑day period that begins on,
the March 15th of the year following the year in which Separation from Service
occurs. A Participant may request an earlier distribution of an amount credited
to his or her Deferred Compensation Account upon the occurrence of an
unforeseeable emergency within the meaning of Section 409A as determined by the
Committee, but only to the extent necessary to alleviate the emergency. Payment
of a Participant’s Stock Units shall also be made at such time except that,
within the six‑month period beginning on the last date on which Compensation has
been converted into Stock Units on behalf of the Participant, to the extent that
the Committee reasonably determines that earlier payment would result in a
violation of Federal securities laws, payment of the Participant’s Stock Units
shall be made on, or within the thirty (30)‑day period that begins on, the last
day of the month in which such six‑month period expires. Notwithstanding the
previous sentence, Stock Unit payments shall be made following the Participant’s
death, Disability, or the date of the Participant’s Separation from Service,
without regard to whether such six‑month period has expired. For the purpose of
payment, Stock Units shall be converted to cash based on the Value of the
Company’s common stock on the most recent valuation day prior to the day on
which the distribution is made. In no event shall distributions be paid in
shares of the Company’s stock.

The amount of each installment payment due for a Deferred Compensation Account
shall be determined by application of the Variable Fractions Method.  Each
annual installment for Years subsequent to the Year in which payment commences
shall be made on, or within the thirty (30)‑day period that begins on March
15th.

143042479.2

‑ 7 ‑

 

 

--------------------------------------------------------------------------------

 

In the case of a Participant who has both Stock Units and other deemed
investment accounts available under Section 7, if a partial distribution of a
deferred portion of Compensation is to be made and if the Participant’s Stock
Units are immediately payable in accordance with the first paragraph of this
Section, payment shall be made partially from the Participant’s Stock Units and
partially from such other deemed investment accounts, in proportion to the
relative value of the Participant’s Stock Units and such other accounts.  If the
Participant’s Stock Units are not immediately payable in accordance with the
previous paragraph, the partial payment shall be made entirely from such other
deemed investment accounts, in proportion to the relative value of such
accounts.

Notwithstanding any other provision of the Plan to the contrary:

(a)No distribution shall be made from the Plan that would constitute an
impermissible acceleration of payment as defined in Section 409A(a)(3); and

(b)A distribution made to a Participant who is identified as a Key Employee at
the time of his or her Separation from Service will be delayed for a minimum of
six (6) months if the Participant’s distribution is triggered by his or her
Separation from Service.  Any payment that otherwise would have been made except
for the application of this Section 8(b) during such six (6)‑month period will
be made in one (1) lump sum payment no later than the last day of the second
month following the month that is six (6) months from the date of the
Participant’s Separation from Service.  The Participant’s Deferred Compensation
Account shall continue to be adjusted for earnings and losses and Dividend
Equivalents during the delay.  The determination of which Participants are Key
Employees will be made by the Company in its sole discretion in accordance with
this Section 8(b) and Section 416(i) of the Code, including regulations and
guidance promulgated thereunder, and Section 409A.

(i)“Identification Date” means each December 31.

(ii)“Key Employee” means an Employee who, on an Identification Date, is:

An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A) (i) of the Code, provided that no
more than fifty (50) officers of the Company shall be determined to be Key
Employees as of any Identification Date;

A five percent (5%) owner of the Company; or

A one percent (1%) owner of the Company having annual compensation from the
Company of more than $150,000.

If an Employee is identified as a Key Employee on an Identification Date, then
such Employee shall be considered a Key Employee for purposes of the Plan during
the period beginning on the first April 1 following the Identification Date and
ending on the next March 31.

(c)Notwithstanding the foregoing, a lump sum distribution shall be made in the
Committee’s discretion to clear out a small balance held for the benefit of the
Participant (or his or her Beneficiary) provided that the Committee’s decision
is evidenced in‑writing prior to the date of the distribution, the distribution
is not greater than the applicable dollar amount under Section 402(g)(1)(B) of
the Code and the payment results in the termination of all benefits due

143042479.2

‑ 8 ‑

 

 

--------------------------------------------------------------------------------

 

under the plan and all other “account balance plans” treated as a single
nonqualified deferred compensation plan with this Plan under Treasury Regulation
Section 1.409A‑1(c)(2).

(d)If a Plan benefit is payable to a minor or a person declared incompetent or
to a person incapable of handling the disposition of property, the Committee may
direct payment to the guardian, legal representative or person having the care
and custody of such minor, incompetent or person.  The Administrator may require
proof of incompetency, minority, incapability or guardianship as it may deem
appropriate prior to distribution.  Such distribution shall completely discharge
the Committee, the trustees of any trusts, and the Company from all liability
with respect to such benefit.

(e)Notwithstanding any other provision of the Plan to the contrary and to the
maximum extent allowed by law, payment of a Participant’s Deferred Compensation
Account shall be subject to (i) the requirements of the PotlatchDeltic
Corporation Incentive Compensation Recovery Policy as it may be amended from
time to time, and (ii) any other compensation recovery policies as may be
adopted from time to time by the Company to comply with applicable law and/or
stock exchange requirements, or otherwise, to the extent determined by the
Committee in its discretion to be applicable to a Participant.

9.

EFFECT OF DEATH OF PARTICIPANT

Upon the death of a Participant, all amounts, if any, remaining in his or her
Deferred Compensation Account shall be distributed to the Beneficiary designated
by the Participant.  Such distribution shall be made at the time or times
specified in the Participant’s deferral election.  If the designated Beneficiary
does not survive the Participant or dies before receiving payment in full of the
Participant’s Deferred Compensation Account, payment shall be made to the estate
of the last to die of the Participant or the designated Beneficiary.

10.

CLAIMS AND REVIEW PROCEDURE

Claims and appeals filed with respect to benefits awarded under the Plan shall
be reviewed in accordance with the Claims and Review Procedure for the
PotlatchDeltic Management Deferred Compensation Plan as provided in Attachment A
to the Plan.

11.

PARTICIPANT’S RIGHTS UNSECURED

The interest under the Plan of any Participant and such Participant’s right to
receive a distribution from the Plan shall be an unsecured claim against the
general assets of the Company.  The Deferred Compensation Account and all deemed
investment accounts available under Section 7 shall be bookkeeping entries only
and no Participant shall have an interest in or claim against any specific asset
of the Company pursuant to the Plan.  Notwithstanding the foregoing, the Company
may, in its discretion, choose to contribute to the PotlatchDeltic Corporation
Benefits Protection Trust Agreement to assist with the payment of benefits under
the Plan.

12.

STATEMENT OF DEFERRED COMPENSATION ACCOUNT

Each Participant shall be provided or receive access to periodic statements of
their Deferred Compensation Account.

143042479.2

‑ 9 ‑

 

 

--------------------------------------------------------------------------------

 

13.

NONASSIGNABILITY OF INTERESTS

The interest and property rights of any Employee under the Plan shall not be
subject to option nor be assignable either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any act in violation of
this Section 13 shall be void.

14.

ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Committee.  In addition to the powers and
duties otherwise set forth in the Plan, the Committee shall have full power and
authority to administer and interpret the Plan, to establish procedures for
administering the Plan and to take any and all necessary action in connection
therewith, including retaining outside managers to assist with the
administration of the Plan.  The Committee’s interpretation and construction of
the Plan shall be conclusive and binding on all persons.  In its discretion, the
Committee may delegate to the Vice President, Human Resources, of the Company
the authority for the effective administration of the Plan and for assigning
responsibility to designated managers to carry out such duties.

15.

AMENDMENT OR TERMINATION OF THE PLAN

(a)The Board or the Committee may amend, suspend or terminate the Plan at any
time.  The foregoing notwithstanding, the Plan may not be amended (including any
amendment to this Section 15) or terminated by the Board or the Committee if
such amendment or termination would or adversely affect or impair the Employee’s
right to receive amounts credited to his or her Deferred Compensation Account.

(b)Except as provided in Section 15(c) or as otherwise permitted under Section
409A, in the event of termination of the Plan, the Participants’ Deferred
Compensation Accounts may, in the Board’s or the Committee’s discretion, be
distributed within the period beginning twelve (12) months after the date the
Plan was terminated and ending twenty‑four (24) months after the date the Plan
was terminated, or pursuant to Section 8, if earlier.  If the Plan is terminated
and Deferred Compensation Accounts are distributed, the Board or the Committee
shall terminate all account balance non‑qualified deferred compensation plans
with respect to all Employees and shall not adopt a new account balance
non‑qualified deferred compensation plan for at least three (3) years after the
date the Plan was terminated.  A termination and liquidation of the Plan under
this Section 15(b) shall be made only in compliance with Treasury Regulation
Section 1.409A‑3(j)(4)(ix)(c).

(c)The Board or the Committee may terminate the Plan upon a corporate
dissolution of the Company that is taxed under Section 331 of the Code or with
the approval of a bankruptcy court pursuant to 11 U.S.C.  Section 503(b)(1)(A),
provided that the Participants’ Deferred Compensation Accounts are distributed
and included in the gross income of the Participants by the latest of (i) the
Year in which the Plan terminates or (ii) the first Year in which payment of the
Deferred Compensation Accounts is administratively practicable.

(d)Notwithstanding the foregoing, the Vice President, Human Resources, of the
Company shall have the power and authority to amend the Plan with respect to any
amendment that (i) does not materially increase the cost of the Plan to the
Company or (ii) is intended to

143042479.2

‑ 10 ‑

 

 

--------------------------------------------------------------------------------

 

comply with new or changed legal requirements applicable to the Plan, including,
but not limited to, Section 409A.

16.

TAX WITHHOLDING

The Company shall make, or cause to be made, appropriate arrangements for
satisfaction of any federal or state income tax or other payroll‑based
withholding tax required to be paid by a Participant upon any deferral made to
or distribution made from the Plan.

17.

NO EMPLOYMENT RIGHTS

Nothing in the Plan shall be deemed to give any individual a right to remain in
the employ of the Company or any subsidiary or to limit in any way the right of
the Company or a subsidiary to terminate any individual’s employment with or
without case, which right is hereby reserved.

18.

SUCCESSORS AND ASSIGNS

The Plan shall be binding upon the Company, its successors and assigns, and any
parent corporation of the Company’s successors or assigns.  Notwithstanding that
the Plan may be binding upon a successor or assign by operation of law, the
Company shall require any successor or assign to expressly assume and agree to
be bound by the Plan in the same manner and to the same extent that the Company
would be if no succession or assignment had taken place.

19.

CHOICE OF LAW AND VENUE

The Plan and all determinations made, and actions taken pursuant hereto, to the
extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Washington without giving effect to
principles of conflicts of law.  Participants irrevocably consent to the
nonexclusive jurisdiction and venue of the state and federal courts located in
the State of Washington.




143042479.2

‑ 11 ‑

 

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

CLAIMS AND REVIEW PROCEDURE FOR THE POTLATCHDELTIC MANAGEMENT DEFERRED
COMPENSATION PLAN

(a)The claims procedure set forth below is effective for claims decided on or
after January 1, 2019 and shall be interpreted in accordance with the applicable
provisions of 29 C.F.R. § 2560.503‑1, including with respect to a plan providing
disability benefits.  Claims decided prior to January 1, 2019 shall be decided
under the claims procedure in effect at the time of such decision.

(b)A Participant or a Beneficiary, or the authorized representative of either,
(the “Claimant”) who believes that he or she has been denied benefits to which
he or she is entitled under the Plan may file a written claim for such benefits
with the person or entity designated by the Benefits Committee (the “Initial
Claim Reviewer”).  Any such written claim must be addressed to: Benefits
Committee, Management Deferred Compensation Plan, PotlatchDeltic Corporation,
601 W. First Avenue, Suite 1600, Spokane, Washington 99201.  (If the Benefits
Committee fails to designate an Initial Claim Reviewer, then the Benefits
Committee shall be the Initial Claim Reviewer.)  The Initial Claim Reviewer may
prescribe a form for filing such claims, and, if it does so, a claim will not be
deemed properly filed unless such form is used, but the Initial Claim Reviewer
shall provide a copy of such form to any person whose claim for benefits is
improper solely for this reason.

(c)Claims that are properly filed will be reviewed by the Initial Claim
Reviewer, which will make its decision with respect to such claim and notify the
Claimant in writing of such decision within 90 days (45 days in the case of a
claim related to the Participant’s Disability (a “Disability Claim”)) after the
Initial Claim Reviewer’s receipt of the written claim, provided that the 90‑day
period (45‑day period in the case of a Disability Claim) can be extended for up
to an additional 90 days (30 days in the case of a Disability Claim) if the
Initial Claim Reviewer determines that special circumstances (or matters beyond
the control of the Plan in the case of a Disability Claim) require an extension
of time to process the claim and the Claimant is notified in writing of the
extension prior to the termination of the initial 90‑day period (45‑day period
in the case of a Disability Claim).  In the case of a Disability Claim, if,
prior to the end of the 30‑day extension period, the Initial Claim Reviewer
determines that, due to matters beyond the control of the Plan, a decision
cannot be rendered within that extension period, the period for making the
determination may be extended for up to an additional 30 days, provided that the
Claimant is notified in writing of the extension prior to the termination of the
initial 30‑day period.  Any extension notice shall indicate the special
circumstances or matters requiring the extension and the date by which the
Initial Claim Reviewer expects to render its decision on the claim.  In the case
of a Disability Claim, the extension notice shall also explain the standards on
which entitlement to a benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve those
issues, and the Claimant will be afforded at least 45 days within which to
provide the specified information.

(d)If the claim is wholly or partially denied, the written response to the
Claimant shall include:

143042479.2

‑ 12 ‑

 

 

--------------------------------------------------------------------------------

 

(i)The specific reason or reasons for the denial;

(ii)Reference to the specific Plan provisions on which the denial is based;

(iii)A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation why such material or
information is necessary;

(iv)A description of the Plan’s claim appeal procedure (and the time limits
applicable thereto), as set forth in Section 10(e)–(j), including a statement of
the Claimant’s right to bring a civil action under ERISA § 502(a) following an
adverse determination on appeal; and

(v)In the case of an adverse benefit determination with respect a to a
Disability Claim, the written response shall be provided in a culturally and
linguistically appropriate manner (within the meaning of 29 C.F.R.
§ 2560.503‑1(o)) and shall also include:

(A)A discussion of the decision, including an explanation of the basis for
disagreeing with or not following (1) the views presented by the Claimant to the
Plan of health care professionals treating the Participant and vocational
professionals who evaluated the Participant, (2) the views of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with the adverse benefit determination, without regard to whether the advice was
relied upon in making the determination, and (3) a disability determination
regarding the Participant presented by the Claimant to the Plan made by the
Social Security Administration;

(B)If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Participant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request;

(C)Either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination or,
alternatively, a statement that such rules, guidelines, protocols, standards or
other similar criteria of the Plan do not exist; and  

(D)A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant (within the meaning of 29 C.F.R. § 2560.503‑1(m)(8))
to the Claimant’s claim for benefits.

(e)If the claim is denied in whole or in part, the Claimant may appeal such
denial by filing a written appeal with the Benefits Committee within 60 days
(180 days in the case of a Disability Claim) of receiving written notice that
the claim has been denied.  Such appeal should include:

143042479.2

‑ 13 ‑

 

 

--------------------------------------------------------------------------------

 

(i)A statement of the grounds on which the appeal is based;

(ii)Reference to the specific Plan provisions that support the claim;

(iii)The reason(s) or argument(s) why the Claimant believes the claim should be
granted and evidence supporting each reason or argument; and

(iv)Any other comments, documents, records or information relating to the claim
that the Claimant wishes to include.

(f)The Claimant will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
(within the meaning of 29 C.F.R. § 2560.503‑1(m)(8)) to his or her claim.

(g)Appeals will be considered by the Benefits Committee (exclusive of the
Initial Claim Reviewer or any subordinate of the Initial Claim Reviewer in the
case of a Disability Claim), which will take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial determination.  The Benefits Committee will not afford
any deference to the Initial Claim Reviewer’s denial of the claim.

(h)In deciding an appeal of a Disability Claim that is based in whole or in part
on a medical judgment, the Benefits Committee will consult with a health care
professional who was neither consulted by the Initial Claim Reviewer with
respect to the claim that is the subject of the appeal nor a subordinated of
such health care professional and provide for the identification of the medical
or vocational experts whose advice was obtained on behalf of the Plan in
connection with the Initial Claim Reviewer’s determination (without regard to
whether the advice was relied upon by the Initial Claim Reviewer in making its
determination).  Before the Benefits Committee can issue an adverse benefit
determination on appeal of a Disability Claim, the Benefits Committee will
provide the Claimant, free of charge, with any new or additional evidence
considered, relied upon, or generated by the Benefits Committee in connection
with the claim or any new or additional rationale on which an adverse benefit
determination on appeal will be based on.  Such evidence or rationale will be
provided to the Claimant as soon as possible and sufficiently in advance of the
date on which the notice of adverse benefit determination on appeal of a
Disability Claim is required to be provided to give the Claimant a reasonable
opportunity to respond prior to that date.

(i)The Benefits Committee will make its decision with respect to any appeal, and
notify the Claimant in writing of such decision, within 60 days (45 days in the
case of a Disability Claim) after the Benefits Committee’s receipt of the
written appeal; provided that the 60‑day period (45‑day period in the case of a
Disability Claim) can be extended for up to an additional 60 days (45 days in
the case of a Disability Claim) if the Benefits Committee determines that
special circumstances require an extension of time to process the appeal and the
Claimant is notified in writing of the extension prior to the termination of the
initial 60‑day period (45‑day period in the case of a Disability Claim).  The
extension notice shall indicate the special circumstances requiring the
extension and the date by which the Benefits Committee expects to render its
decision on the appeal.  

143042479.2

‑ 14 ‑

 

 

--------------------------------------------------------------------------------

 

(j)In the event the claim is denied on appeal, the written denial will include:

(i)The specific reason or reasons for the denial;

(ii)References to the specific Plan provisions on which the denial is based;

(iii)A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant (within the meaning of 29 C.F.R. § 2560.503‑1(m)(8))
to his or her claim;

(iv)A statement of the Claimant’s right to bring a civil action under ERISA
§ 502(a); and

(v)In the case of an adverse benefit determination related to a Disability
Claim, the written denial shall be provided in a culturally and linguistically
appropriate manner (within the meaning of 29 C.F.R. § 2560.503‑1(o)) and shall
also include:

(A)Any applicable contractual limitations period that applies to the Claimant’s
right to bring a civil action under ERISA § 502(a), including the calendar date
on which the contractual limitations period expires for the claim;

(B)A discussion of the decision, including an explanation of the basis for
disagreeing with or not following (1) the views presented by the Claimant to the
Plan of health care professionals treating the Participant and vocational
professionals who evaluated the Participant, (2) the views of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with a Claimant’s adverse benefit determination, without regard to whether the
advice was relied upon in making the benefit determination, and (3) a disability
determination regarding the Participant presented by the Claimant to the Plan
made by the Social Security Administration;

(C)If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

(D)Either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination or,
alternatively, a statement that such rules, guidelines, protocols, standards or
other similar criteria of the Plan do not exist.

(k)A Claimant may not bring an action under ERISA § 502(a) or otherwise with
respect to his or her claim until he or she has exhausted the foregoing
procedure.  Any such action must be filed in a court of competent jurisdiction
within 180 days after the date on which the Claimant receives the Benefits
Committee’s written denial of the Claimant’s claim on appeal or, if earlier, one
year after the date of the occurrence of the alleged facts or conduct giving
rise to the

143042479.2

‑ 15 ‑

 

 

--------------------------------------------------------------------------------

 

claim (including, without limitation, the date the Claimant alleges he or she
became entitled to Plan benefits requested in the suit or legal action) or it
shall be forever barred.  Any further review, judicial or otherwise, of the
Benefits Committee’s decision on the Claimant’s claim will be limited to
whether, in the particular instance, the Benefits Committee abused its
discretion.  In no event will such further review, judicial or otherwise, be on
a de novo basis, as the Benefits Committee has discretionary authority to
determine eligibility for benefits and to construe and interpret the terms of
the Plan.

143042479.2

‑ 16 ‑

 

 